— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 7, 1991, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that it was error for the Supreme Court to refuse his request to charge the jury on the lesser included offense of manslaughter in the second degree — recklessly causing the death of another. However, viewing the evidence in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704), we find that no reasonable view of the facts would support a finding that the defendant committed the lesser offense of manslaughter in the second degree (see, CPL 300.50 [2]; People v Green, 56 NY2d 427). Here, the defendant admitted during his testimony that he intentionally shot the victim. There was no evidence indicating that the shooting was merely reckless.
*926Further, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.